Citation Nr: 1400444	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for tinnitus, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1967 to December 1969.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Houston, Texas, Regional Office (RO), which, in pertinent part, determined that new and material evidence had not been received to reopen service connection for bilateral hearing loss and tinnitus.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2012 Board video hearing in Houston, Texas.  The hearing transcript has been associated with the record.
 

FINDINGS OF FACT

1.  In an unappealed July 2008 rating decision, the RO denied reopening of service connection for bilateral hearing loss and tinnitus, finding that new and material evidence had not been received to show that the Veteran's hearing loss and tinnitus were related to service.  

2.  The Veteran did not submit a notice of disagreement to the July 2008 rating decision within one year of issuance of the decision.

3.  Evidence received since the July 2008 rating decision relates to an unestablished fact of nexus to service that is necessary to substantiate a claim of service connection for tinnitus. 

4.  Evidence received since the July 2008 rating decision relates to an unestablished fact of nexus to service that is necessary to substantiate a claim of service connection for bilateral hearing loss.

5.  The Veteran was exposed to acoustic trauma (loud noise) during active service.

6.  The Veteran has currently diagnosed bilateral sensorineural hearing loss for VA compensation purposes.

7.  The Veteran has had continuous symptoms of bilateral sensorineural hearing loss since service.

8.  Tinnitus originated during active service.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision, denying service connection for bilateral hearing loss and tinnitus, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 
38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a), 3.385 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

With respect to new and material evidence claims, the United States Court of Appeals for Veterans Claims (Court) has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening and granting service connection for bilateral hearing loss and tinnitus, additional discussion of VCAA duties to notify and assist is unnecessary.

New and Material Evidence Legal Criteria

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Reopening Service Connection for Bilateral Hearing Loss and Tinnitus 

In a July 2005 rating decision, the RO first denied service connection for bilateral hearing loss and tinnitus, finding that, while the Veteran had currently diagnosed unilateral hearing loss and tinnitus, neither disorder occurred in nor was caused by the Veteran's active service.  The Veteran sent VA a timely notice of disagreement to the July 2005 rating decision, but did not perfect an appeal as to service connection for the tinnitus or bilateral hearing loss decisions, and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence before the RO at the time of its July 2005 decision consisted of service treatment records and post-service VA treatment records, including a May 2005 VA audiological examination report.

A subsequent July 2008 rating decision denied reopening of service connection for bilateral hearing loss and tinnitus, finding that new and material evidence had not been received to reopen the claim.  The evidence of record at the time of the July 2008 rating decision consisted of statements by the Veteran and post-service VA treatment records.  The Veteran did not submit a notice of disagreement within one year of issuance of the July 2008 rating decision; therefore, the July 2008 rating decision also became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

For evidence to be new and material, it would have some tendency to show that the Veteran's current bilateral sensorineural hearing loss and tinnitus were incurred in service or were related to service.  In June 2011, the Veteran filed the current claim to reopen service connection for bilateral hearing loss and tinnitus.  In support of the Veteran's claim, the new evidence associated with the record since the July 2008 rating decision includes (1) the Veteran's statement that he was exposed to acoustic trauma after a rocket-propelled grenade (RPG) explosion; (2) the Veteran's statement that symptoms of hearing loss and tinnitus began in service and persist to the present time; (3) documentation identifying his Vietnam era military occupational specialty code as light air defense artillery crewmember; and (4) a photographic image of the tank to which he was assigned during active service.

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen the claim of service connection for bilateral hearing loss and tinnitus has been received.  The Veteran's statements and documentation are new and material as they relate to an unestablished fact necessary to substantiate claims of service connection for bilateral hearing loss and tinnitus; specifically, they suggest that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were incurred in or related to service.  Accordingly, the claim of service connection for bilateral hearing loss and tinnitus will be reopened and considered on the merits.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

In addition, service connection may be granted for certain chronic diseases, including sensorineural hearing loss, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Tinnitus is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) is not applicable.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The Court has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from in-service acoustic trauma.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels (dB), with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered a "disability" for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus, resulting from in-service acoustic trauma after an RPG explosion and from firing tank guns.  He claims that bilateral hearing loss and tinnitus symptomatology had its onset in service and have persisted to the present time.  

The Board finds that the Veteran was exposed to loud noise (acoustic trauma) to both ears in service.  The Veteran's service personnel records reflect that his military occupational specialty was cannon crewmember.  The Veteran has credibly stated that he was exposed to loud noise associated with firing tank guns and an RPG attack.  

Service Connection for Bilateral Sensorineural Hearing Loss

As to the question of current disability, the Board first finds that the Veteran has a bilateral hearing loss disability.  A May 2005 VA audiology examination report revealed pure tone thresholds in the right ear as 15 dB at 500 Hz, 20 dB at 1000 Hz, 25 dB at 2000 Hz, 35 dB at 3000 Hz, and 45 dB at 4000 Hz; and the Veteran's left ear auditory threshold levels were 10 dB at 500 Hz, 10 dB at 1000 Hz, 25 dB at 2000 Hz, 35 dB at 3000 Hz, and 30 dB at 4000 Hz.  As the auditory threshold was 45 dB in the right ear, VA "disability" criteria under 38 C.F.R. § 3.385 are met.

Strictly construed, the left ear pure tone thresholds did not meet the criteria for a hearing loss "disability" under 38 C.F.R. § 3.385, lacking only one decibel in one Hertz range to be 26 dB.  The Board interprets these results with consideration that there exist minor testing variabilities in audiometric testing.  The Board has also taken into account that the May 2005 VA examiner diagnosed left ear mild sensorineural hearing loss at 3000 and 4000 Hz.  January 2006 audiology test results indicated mild to moderate bilateral sensorineural hearing loss at 3000 to 6000 Hz.  The Board will resolve reasonable doubt in the Veteran's favor on the narrow question of whether the audiometric thresholds at the 2000 Hertz level in left ear is 26 dB or higher to find that the hearing loss "disability" criteria under 
38 C.F.R. § 3.385 are met.  

The Veteran's hearing was within normal range in active service, which is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board also finds the evidence in equipoise on the question of whether the Veteran had continuous symptoms of hearing loss since service separation.  The evidence that weighs against the claim includes that, following service separation in December 1969, there were no complaints, diagnosis, or treatment for hearing loss until 2005.  Such absence of post-service findings, diagnosis, or treatment for decades after service is one factor that tends to weigh against a finding of continuous hearing loss symptoms after service separation.  See Buchanan, 
451 F.3d at 1337.

The favorable evidence in this case that tends to show continuous post-service symptoms of hearing loss includes the Veteran's testimony during the December 2012 Board hearing before the undersigned VLJ.  The Veteran testified that he noticed decreased hearing acuity during service after his tank was attacked by an RPG, after which, he asserted, his hearing loss symptoms gradually worsened.  The Veteran is competent to provide evidence regarding his hearing loss symptoms that he experienced at any time, including since service separation, as such symptoms are readily apparent.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno at 469; see also 38 C.F.R. 
§ 3.159(a)(2).  Furthermore, the Board finds the Veteran's allegations credible as they have been consistent throughout the claim and appeal process.  The Board will resolve reasonable doubt to find that the Veteran's bilateral sensorineural hearing loss symptoms were continuous since service, thus meeting the criteria for presumptive service connection under 38 C.F.R. § 3.303(b).

In this case, continuous post-service symptomatology of hearing loss forms an alternative nexus of the current hearing loss disability to the in-service noise exposure.  As previously noted, the Veteran had loud noise exposure resulting in hearing loss symptoms, which he contends he has experienced continuously since service separation.  See 38 C.F.R. § 3.303(b).  The same continuous post-service symptoms of hearing loss in this case formed the later diagnosis of bilateral sensorineural hearing loss.  See Godfrey, 2 Vet. App. at 356.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current hearing loss disability is related to his in-service loud noise exposure.  We further conclude that the criteria for presumptive service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


Service Connection for Tinnitus

In addition, a May 2005 VA examination conducted for compensation purposes establishes that the Veteran has a current diagnosis of tinnitus.  The Board is within its province to weigh testimony capable of lay observation and to make a credibility determination as to whether that evidence supports a finding of service incurrence and symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition). 

The Board finds that the evidence is at least in equipoise on the question of whether tinnitus originated during service, that is, was "incurred" in service.  The Veteran has asserted that, following the loud noise exposure in service, he experienced symptoms of tinnitus, and that he has experienced tinnitus since then.  The Veteran's statements regarding the onset of tinnitus during service and since service are competent and, not inconsistent with the other evidence of record, found to be credible.  The Veteran is competent to report tinnitus during and after service, including a current disability of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Though the Veteran's service treatment records are absent of any complaint, finding, or treatment for tinnitus, the Veteran consistently states that tinnitus began in service and that he has experienced tinnitus since service.  

Resolving reasonable doubt on this question, the Board finds that symptoms of tinnitus began during service and has continued since service, and the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for tinnitus and bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


